Title: From James Madison to Albert Gallatin, 12 April 1816
From: Madison, James
To: Gallatin, Albert


                    
                        
                            Dear Sir
                        
                        
                            Washington
                            Apl. 12. 1816
                        
                    
                    Mr. Dallas has signified to me that it being his intention not to pass another Winter in Washington, he has thought it his duty to give me an opportunity of selecting a Successor during the present session of Congress; intimating a willingness, however, to remain, if desired, in order to put the national Bank in motion.
                    Will it be most agreeable to you, to proceed on your mission to France; or are you willing again to take charge of a Department heretofore conducted by you with so much reputation and usefulness, on the resignation of Mr. Dallas which will, it is presumed, take effect, about the 1st. of October? In the latter case, it will be proper that a nomination be forthwith made, for the foreign appointment. Favor me with your Determination as soon as you can make it convenient; accepting in the mean time my affectionate respects.
                    
                        
                            James Madison
                        
                    
                